Case: 13-11984   Date Filed: 11/04/2014   Page: 1 of 5


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

             Nos. 13-11984, 13-13351, 13-13413, 13-14119
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 1:12-cv-00086-SPM-GRJ


DAVID F. PETRANO,
MARY KATHERINE DAY-PETRANO,

                                                         Plaintiffs-Appellants,

                                versus

OLD REPUBLIC NATIONAL
TITLE INSURANCE COMPANY, et al.,

                                                                   Defendants,

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY,
EARL CHARLES LAW,
CARL SCHWAIT,

                                                       Defendants-Appellees.

                     ________________________

              Appeals from the United States District Court
                  for the Northern District of Florida
                     ________________________

                           (November 4, 2014)
              Case: 13-11984     Date Filed: 11/04/2014   Page: 2 of 5


Before WILSON, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      David Petrano and his wife, Mary Katherine Day-Petrano, appeal pro se the

dismissal with prejudice of their amended complaint against Nationwide Mutual

Fire Insurance Company, and two of its agents, Earl Charles Law and Carl

Schwait. After the Petranos filed a complaint in a Florida court, Old Republic

National Title Insurance Company removed the action based on federal question

jurisdiction. See 28 U.S.C. §§ 1331, 1441(a). The district court dismissed the

Petranos’ original complaint and their amended complaint for failure to comply

with Federal Rule of Civil Procedure 8. The Petranos challenge the dismissal of

their amended complaint; an award of $40,316 to Nationwide and Schwait; and the

denial of their motions for sanctions and for relief from the final judgment. We

affirm.

      The Petranos argue that the district court lacked subject-matter jurisdiction

to entertain their original complaint, but we disagree. Old Republic was entitled to

remove the action because the Petranos’ complaint alleged violations of federal

laws, including the Americans with Disabilities Act, 42 U.S.C. §§ 1981, 1982,

1985, 1986, 12112, 12182, the Rehabilitation Act, 29 U.S.C. § 794, and the Equal

Protection Clause of the Fourteenth Amendment, U.S. Const. Amend. 14. See 28

U.S.C. §§ 1331, 1441(a). Although Old Republic removed the action without


                                          2
              Case: 13-11984     Date Filed: 11/04/2014    Page: 3 of 5


obtaining the express consent of at least one defendant, see id. § 1446(b)(2)(A), the

Petranos failed within 30 days to move to remand the action based on that non-

jurisdictional defect in the removal procedure, see id. § 1447(c). See In re Bethesda

Mem’l Hosp., Inc., 123 F.3d 1407, 1410 (11th Cir. 1997). And the district court

correctly denied the Petranos’ belated motion to remand the action because a final

judgment had already been entered against them. See 28 U.S.C. § 1447(c).

      The district court did not abuse its discretion when it dismissed with

prejudice the Petranos’ amended complaint. The dismissal of a complaint is an

appropriate sanction when a plaintiff engages in “willful conduct and . . . lesser

sanctions are inadequate,” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006),

and the record supports the finding that the Petranos defiantly refused to comply

with an order to amend their complaint to comply with the Federal Rule of Civil

Procedure 8. The Petranos complained that about being discriminated against by

public officials, federal and state agencies, insurance companies and their agents,

and legal firms involved in claims for insurance benefits and in disputes over a

contract and real property. A magistrate judge issued a 21-page order that

described the complaint as a “shotgun pleading”; identified its deficiencies;

explained how to remedy those deficiencies; and instructed the Petranos to file an

amended complaint “limited to one—and only one—occurrence, which raises a

federal claim.” In contravention to that order, the Petranos amended their


                                          3
              Case: 13-11984      Date Filed: 11/04/2014   Page: 4 of 5


complaint by enlarging it from a 139-page pleading that alleged 17 claims against

14 defendants to a 223-page pleading that alleged 16 claims against 157

defendants. And when ordered to show cause why the amended complaint should

not be dismissed, Mary Petrano moved to file a second amended complaint that

was 204 pages long and alleged 19 claims against 156 defendants. The district

court was entitled to find that the Petranos willfully disobeyed the court order and

that the dismissal of the amended complaint was an appropriate sanction for their

contumacious conduct. See Fed. R. Civ. P. 41(b); Zocaras, 465 F.3d at 483. The

Petranos argue that they were incapable of complying with the rules of procedure,

but the district court was entitled to find that the Petranos—at least one of whom is

licensed to practice law in Florida— could comply with the rules of procedure.

      The district court also did not abuse its discretion when it awarded more than

$40,000 in costs and attorney’s fees to Nationwide and Schwait. A district court

may impose monetary sanctions if a party’s filings are frivolous and needlessly

increase the cost of litigation, Fed. R. Civ. P. 11(b),(c), and the Petranos do not

dispute the finding that they required Nationwide and Schwait to respond to

“repeated frivolous claims” and motions for sanctions that were “devoid of merit,

frivolous, and retaliatory and vexatious in nature.” The Petranos fail to explain

how the district court “made a clear error of judgment[] or . . . applied the wrong

legal standard” when it awarded damages to Nationwide and Schwait. Amlong &


                                           4
               Case: 13-11984      Date Filed: 11/04/2014    Page: 5 of 5


Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1238 (11th Cir. 2007) (quoting Maiz

v. Virani, 253 F.3d 641, 662 (11th Cir. 2001)).

      The district court did not abuse its discretion when it denied the Petranos’

six motions for sanctions and their motion for relief from the final judgment. The

Petranos argue that the district court denied summarily their motions for sanctions,

but the district court explained in its rulings that the motions lacked factual and

legal merit. And the district court was entitled to dismiss summarily the Petranos’

motion for relief from the judgment in which they argued that Nationwide and its

agents fraudulently induced the district court to dismiss the amended complaint.

See Fed. R. Civ. P. 60(b). The district court plainly dismissed the complaint for the

Petranos’ failure to file a short and plain statement for relief, id. 8(a), and their

willful disregard of a court order, id. 41(b).

      We AFFIRM the dismissal of the Petranos’ amended complaint and the

award of sanctions against them.




                                            5